                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


NORTH CAROLINA INSURANCE                   )
GUARANTY ASSOCIATION                       )
               Plaintiff,                  )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 5:20-CV-522-FL
XAVIER BECERRA, in his official            )
capacity as Secretary of the United States )
Department of Health and Human Services, )
U.S. DEPARTMENT OF HEALTH AND )
HUMAN SERVICES, and CENTER FOR )
MEDICARE AND MEDICAID SERVICES )
                       Defendants.         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 21, 2021, and for the reasons set forth more specifically therein, defendants’ motion
to dismiss is GRANTED. Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.

This Judgment Filed and Entered on September 21, 2021, and Copies To:
Joseph W. Eason / Christopher J. Blake (via CM/ECF Notice of Electronic Filing)
Neal Fowler (via CM/ECF Notice of Electronic Filing)

September 21, 2021                  PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00522-FL Document 20 Filed 09/21/21 Page 1 of 1
